Citation Nr: 0639737	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  05-26 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to August 
1945.  On June 6, 1944, he landed with one of the initial 
waves at Normandy, France to begin the Great Crusade to 
liberate Europe.

This matter comes before the Board of Veterans' Appeals from 
a November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This appeal has been advanced on the Board's docket by reason 
of the veteran's advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2006).

The record raises the issue of entitlement to service 
connection for heart disease aggravated by stress associated 
with post traumatic stress disorder.  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  
 


FINDING OF FACT

The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a July 2004 letter 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disability at issue.  
The failure to provide notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal is harmless because the preponderance of the 
evidence is against the appellant's claim, and any questions 
as to the appropriate effective date to be assigned are 
moot.  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the November 
2004 rating decision the content of the notices provided to 
the appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded several 
VA examinations, and there is no pertinent evidence which is 
not currently part of the claims file.  The Board 
acknowledges that the argument proffered by the 
representative in November 2006, namely, that the veteran's 
disability had increased since he was last afforded a VA 
examination in October 2004 and that therefore he should be 
given another examination.  Neither the appellant nor his 
representative, however, have identified any additional 
treatment records demonstrating that his service-connected 
PTSD has in fact worsened.  In fact, the record shows no 
evidence that the veteran was treated on even one occasion 
since the October 2004 VA examination.  As such, the Board 
finds that a VA examination in this instance is not necessary 
to fairly adjudicate the merits of this claim.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claim.

Factual Background

A January 2002 letter from the Vet Center in Syracuse, New 
York shows that the veteran had PTSD.  Symptoms were noted to 
include loss of sleep and intrusive thoughts.  

An October 2002 VA mental disorders examination report 
concluded with a diagnosis of PTSD, described as chronic but 
moderate.  Historically, the veteran reported landing with 
one of the initial waves at Normandy, France on June 6, 1944.   
Mental status examination showed that the veteran's 
appearance and behaviors were generally within normal 
limits.  His hygiene and grooming were good.  He stuttered, 
however, his speech was relevant, coherent, and productive.  
Thought processes were rational and goal directed.  Neither 
problems with hallucinations, delusions or obsessions were 
noted.  The veteran was oriented times three.  His mood was 
moderately anxious and distressed.  The veteran's affect was 
initially constricted, and he was tearful when recounting his 
World War II experiences.  The veteran complained of 
nightmares and intrusive thoughts pertaining to his wartime 
service.  He noted that he was comfortable in social 
situations.  The veteran complained of sleep problems.  He 
added that he had difficulty with hypervigilence and an 
exaggerated startle response.  No suicidal or homicidal 
thoughts were reported.  The examiner supplied a Global 
Assessment of Functioning (GAF) score of 62.  

Service connection for PTSD was granted by the RO in November 
2002.  A 50 percent disability rating was assigned.  The 
veteran did not appeal this RO action.

He submitted a claim for an increased rating in June 2004.  
See VA Form 21-4138.  

An August 2004 letter from Syracuse Vet Center notes that a 
treating counselor opined that the veteran's PTSD symptoms 
had worsened since 2002.  The counselor noted that the 
veteran suffered from increased nightmares, was more 
reclusive, and far less social.  

The report of an October 2004 VA PTSD examination shows that 
examination revealed the veteran's appearance, attitude, and 
behaviors were all within normal limits.  Hygiene and 
grooming were good.  Speech was at times tangential, 
otherwise it was relevant, coherent, and adequately 
productive.  Thought processes were rational and goal 
directed.  There was no sign of hallucinations, delusions, or 
obsessions.  He was neither suicidal or homicidal.  The 
veteran was oriented times three.  His mood was pleasantly 
anxious.  The appellant's memory was intact, and his affect 
was appropriate with full range and appropriately intense.  

The examiner characterized the veteran's PTSD as being 
chronic and moderate.  He mentioned that the most prominent 
symptoms were those concerning hyperarousal.  Occasional 
nightmares were noted, as were intrusive recollections and 
occasional flashback experiences.  The appellant's on going 
sleep disturbance was noted, as was hypervigilence.  The 
veteran's insight and judgment were good.  No significant 
impairment in terms of social comfort was shown.  The 
examiner opined that the veteran's quality of life was 
moderately disrupted due to PTSD, however, the appellant did 
not use psychotropic medications.  Chronic and moderate PTSD 
was diagnosed, and a GAF score of 60 was provided.  

The examiner who conducted the above-discussed October 2002 
VA examination also conducted the October 2004 study.  This 
examiner found no severe impairment regarding daily living 
activities, and that since the 2000 examination the veteran's 
PTSD had remained relatively stable without any evidence of 
any significant improvement or decline.  

Laws and Regulations

Disability ratings are determined by comparing a veteran's 
present symptoms with criteria set forth in the VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

PTSD is rated under Diagnostic Code (Code) 9411 of VA's 
Rating Schedule.  38 C.F.R. § 4.130.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
 flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim, or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).

Analysis

The medical evidence of record is against finding that the 
criteria set out in 38 C.F.R. § 4.130, Code 9411, and 
necessary for the assignment of a 70 percent rating, have 
been met.  Of particular note, neither the VA examination 
conducted in 2002, nor the one conducted in 2004, showed that 
the veteran suffered from symptoms such as suicidal ideation 
or obsessional rituals which interfere with routine 
activities.  His speech was not intermittently illogical, 
obscure, or irrelevant.  The appellant was not in near-
continuous panic or depression such as to affect his ability 
to function independently, appropriately and effectively.  
Finally, there is no evidence of impaired impulse control, 
spatial disorientation, or a neglect of personal appearance 
and hygiene.  

Further, the two GAF scores of record, 60 and 62, provided in 
2004 and 2002, respectively, contemplate no more than 
moderate impairment.  A GAF score of 51 to 60 suggests that 
the veteran's psychiatric disability is manifested by 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or schooling function (e.g., few 
friends, conflicts with peers or co- workers)"; a GAF score 
between 61 to 70 suggests that the veteran's psychiatric 
disability is manifested by "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994). 

In essence, the clinical evidence of record is against 
finding that the veteran's PTSD is more severe than reflected 
by the 50 percent rating currently assigned.  Accordingly, in 
light of the totality of the evidence of record, a rating 
higher than 50 percent is not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


